DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 4,298,781) in view of Phillips (US 3,781,490).
Inoue shows the method and the electrical discharge machining apparatus claimed including a feed motor (18) that drives a feed roller that feeds a wire electrode (1) for electrical discharge machining, a winding motor (13) that drives a winding roller that winds the electrode after the electrical discharge machining, a logic unit (20) that stores or is inputted with a corresponding relation/signal between a difference in a driving speed/rotation of the feed motor and the winding motor without involving a measurement of the tension wherein a tension occurs in the electrode between the feed roller and the winding roller, the logic unit (20) determines the difference of the signals that represent the driving speed/rotation of the feed motor and the winding motor (column 3, line 63 to column 4, line 11), and a control circuit (23) controls the feed motor and the winding motor wherein the control circuit includes setting a wire tension value which is set or keyed into the control circuit and, also includes, determining the difference in the driving speed of the motors based on the tension setting value, i.e., the difference of the driving speed depends on the tension created by the driving speed wherein the difference is further adjusted based on the desired tension setting value to approach or have the difference that meets the desired tension setting value. Also see column 4, line 12 to column 5, line 52. Inoue shows the tension control that stores and sets the tension setting value of the wire electrode but does not explicitly show setting the feed speed of the wire electrode. 
Phillips shows a web tension control that sets not only the tension value/command signal (23) but also a speed value/command signal (24) of a web that is fed by a feeding motor and winded by a winding motor wherein Philips further shows using the wire tension to control a wire traveling that is driven by a motor driver (28, 29). Phillips teaches that the tension of the web is controlled or determined by the difference of the driving speed of the feed motor and the winding motor wherein the tension of the web/wire is determined by the difference in the driving speed difference as illustrated in Figure 4 wherein Figure 4 further shows a correspondence relation between the driving speed difference and the tension occurring. Also see Figure 4, and column 9, lines 7-36.   
In view of Phillips, it would have been obvious to one of ordinary skill in the art to adapt Inoue with the tension control that further sets or stores a feed speed value as well as the tension setting value of the wire electrode wherein the control logic determines the difference in the driving speed of the feed motor and the winding motor based on and compared to the tension setting value as well as the feed speed setting of the electrode wire to control the tension of the wire electrode, and the rotational speeds of the feed motor and the winding motor are predictably determined by the control unit using the feed speed setting value and the difference of the driving speed determined by the determination/control unit. Also, regarding the correspondence relation between the difference in speed and the tension, it is noted Phillips shows a relationship between the motor speeds and the tension occurring in the web as  illustrated in Figure 4, and as Inoue shows for the logic circuit that represents a tension of the wire electrode based on the drive signals of the motors, it would have obvious to include the logic circuit with a storage unit that stores a correspondence relation between the difference in the driving speed of the motors and the tension that occurs in the wire electrode to predictably provide the desired driving speed for the desired tension occurring in the wire electrode.
 With respect to claim 2, Phillips further shows a control network (25) that controls a driving operation of the feed roller via a feed motor and a driving operation of the winding roller by the winding motor wherein such driving operation is known to change a tension and predictably meet the desired tension by correcting the difference of the correspondence relation such as the difference in the driving speed of the motor and the tension. While Phillips does not call the control network (25) as a calibration unit, the control network that adjusts or modifies the driving operation of the feed motor and the winding motor is deemed as the calibration unit as claimed. Also see column 7, lines 34-59; and Figure 4.
 With respect to claim 3, Phillips shows setting the feed speed setting value in addition to the tension setting value, and as Phillip teaches for determining or calculating the difference in the rotational speed of the feed moor and the winding motor (also see Figure 4), it would have been obvious to determine the difference based on the feed speeding setting value since the difference of the rotational speed of the motor changes the feed speeding value. And, Inoue also shows that the tension of the electrode wire can be changed by its wire size (column 4, lines 49-54), and it would also have been obvious to determine the difference in the speed between the feed motor and the winding motor that is also based on the diameter of the wire electrode since the wire size or property is known to cause a change in the wire tension that is controlled by the rotation speed of the motors.  
	With respect to claims 6-11, Inoue shows for determining the difference in the driving speed between the feed motor and the winding motor that does not involve measuring a tension, thus the difference is determined independently of a measured tension with no feedback control operation based on the measured tension.
Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 
With respect to Inoue, applicant argues that Inoue fails to teach or suggest determining the difference in the driving speed between the feed motor and the winding motor based on at least the tension setting value, but rather Inoue teaches that the tension is derived from the difference between the detected rotation speeds of the wire traction drive shaft 12 and the wire braking drive shaft 17 and that Inoue shows the control circuit 12 that compares the tension, elongation or bending actually monitored with the preset signal that regulates drive circuits 25 and 26. 
As stated by the applicant, Inoue shows the wire traction drive shaft 21 and the braking drive shaft 17 wherein the difference of the rotation/speed of the shafts is determined to ascertain the desired tension wherein such desired tension is first inputted by a user. As the claimed invention first sets a tension, which would be the desired tension, with the difference in the feed motor and winding motor based on the set tension value, Inoue also initially sets the desired tension where the difference in the rotation of the shaft is monitored to achieve the desired tension without actually measuring the tension with a tension detector. Also see column 4, lines 12-29 of Inoue. Thus, Inoue teaches the claimed invention that controls the tension by determining the driving speed of the feed motor and the winding motor that is based on a set/desired tension value. 
Regarding Phillips, it is noted that Phillips is applied for teaching of setting a wire feed speed that is known to control a wire tension as illustrated in Figure 4 wherein such teaching would have been applicable for the control login of Inoue that  determines the difference in the driving speed of the feed motor and the winding motor for the desired wire tension. While Phillips uses a wire detector such as a transducer for measuring the actual wire tension, the teaching of the wire speeds and the speed difference for achieving the desired/set wire tension is applicable in Inoue irrespective of the use of the wire detector/transducer. 
Applicant argues that Phillips only teaches for obtaining a difference between the actually measured tape speed and the speed command to originate an error output indicating that the speed is overs-speed. This argument is not deemed persuasive since it is clearly illustrated how an over-speed or under-speed of the motors would result in a different (high or low) tension. As the over-speed or under-speed of the motor rotation speeds results in various tensions, it would have been obvious to provide the rotational speeds of the feed and winding motors having a desired feed speed based on the desired tension (either high or low) would have been applicable in Inoue which initially sets the desired tension along with the motor feed speeds wherein such motor speeds or it is difference is monitored/determined, instead of the actual measured tension, to control the tension. 
Thus, the applicant’s arguments are not deemed persuasive. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761